IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                             NOT FINAL UNTIL TIME EXPIRES TO
                                             FILE MOTION FOR REHEARING AND
                                             DISPOSITION THEREOF IF FILED


SECURITY FIRST INSURANCE COMPANY,

             Appellant,

 v.                                                Case No. 5D17-450

WAYNE KILE,

             Appellee.

________________________________/

Opinion filed December 19, 2017

Appeal from the Circuit Court
for Brevard County,
Charles J. Roberts, Judge.

Steven G. Schwartz, of Schwartz Law
Group, Boca Raton, for Appellant.

Matthew G. Struble and Christine M. Deis,
of Struble, P.A., Fort Lauderdale, for
Appellee.


PER CURIAM.

      AFFIRMED. See Joyce v. Federated Nat’l Ins. Co., 42 Fla. L. Weekly S852 (Fla.

Oct. 19, 2017).



EVANDER, EDWARDS and EISNAUGLE, JJ., concur.